DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Huisman et al. [US 20190212658 A1] teaches a position sensor comprising an optical system configured to deliver radiation to an alignment mark on a substrate and to collect diffracted or scattered radiation from the substrate, and to process the collected radiation to derive at least one position-sensitive signal therefrom, wherein the optical system is operable to deliver, collect and process radiation selectively in a first wavelength range and/or in a second wavelength range, wherein the radiation of the first wavelength range and the second wavelength range share a common optical path in at least some portion of said optical system, while the radiation of the first wavelength range is processed by a first processing sub-system and the radiation of the second wavelength range is processed by a second processing sub-system. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art an imaging system as claimed, more specifically, the imaging system comprising an alignment module configured to coaxially align the second light beam with the first light beam; a coaxial module configured to focus the coaxially aligned first and second light beams onto a first pattern located on a front side of a wafer and a second pattern located below the first pattern, respectively; and an image capturing module configured to capture a first image of the first pattern and a second image of the second pattern, wherein the second light beam has power sufficient to pass through at least a portion of a thickness of the wafer and reach the second pattern, in combination with the other elements required by claim 1.
	Claims 2-9 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882